In the Missouri Court of Appeals
              Eastern District
FEBRUARY 25, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED99474   RICHARD D. SELF, APP V STATE OF MISSOURI, RES

2.    ED99482 STATE OF MISSOURI, RES V ALON MONIGAN, APP

3.    ED99588 SANCHEZ T. TORELLO, APP V STATE OF MISSOURI, RES

4.    ED99591 STATE OF MISSOURI, RES V REGINALD PERKINS, APP

5.    ED99638 JAMES LEE, APP V STATE OF MISSOURI, RES

6.    ED99653 KENDRICK DOUGLAS, APP V STATE OF MISSOURI, RES

7.    ED100098 NATHAN WALLS, APP V. STATE OF MISSOURI, RES

8.    ED100128 MODIENE KANE, APP V. M. ZANE YATES, RES

9.    ED100130 RODNEY HARVEY, APP V STATE OF MISSOURI, RES

10.   ED100187 JAMAAL MUHAMMAD, APP V STATE OF MISSOURI, RES